DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 02/24/2022.
Claims 1-3, 5-6, 8, 10, 12-13, 15-16 and 18-19 have been amended and are hereby entered.
Claim 24 has been added.
Claim 21 has been canceled.
Claims 1-6, 8-13, 15-19 and 22-24 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see pages 11-20, filed 11/15/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-6, 8-13, 15-19 and 22-24 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
First, Applicant argues on pages 12-13 that the claims are directed to one of the four statutory categories. Examiner agrees that each of the claims, as a whole, falls within at least one of the four statutory categories. Specifically, Examiner agrees that claim 1 and its dependents fall under the category of a method, claim 8 and its dependents fall under the category of a system, and that claim 15 and its dependents fall under the category of a manufacture/product. Paragraph [0087] of Applicant’s specification clarifies that claims 15-20 are manufacture/product claims and do not include “signals per se”.
Second, Applicant argues on pages 13-16 that “Rerouting a package in transit based on a set of rules, however, is not an abstract idea enumerated by the MPEP. Consequently, the Office has failed to identify specific limitations in claim 1 that relate to commercial or legal interactions, broadly, or contracts, legal obligations, marketing or sales activities or behaviors, or business relations, specifically, as is required by the MPEP”. Examiner respectfully disagrees. Examiner listed each claim limitation in claim 1 that recites an abstract idea. The fact pattern of claim 1 resulted in each of the claimed method steps reciting an abstract idea, so identifying the specific limitations of claim 1 that recite an abstract idea resulted in each method step being identified. Examiner notes that the claim limitations listed by Applicant on page 15 include additional elements (ex. A display of the device disposed with the recipient), which are not evaluated until Step 2A Prong 2. Therefore, in the rejection below, the additional elements of claim 1 are left out of the Step 2A Prong 1 analysis and only the portion of the claim that recite an abstract idea are identified. Regarding classification of the abstract idea, the Certain Methods of Organizing Human Activity sub-grouping “commercial and legal interactions” includes agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations as Applicant states on page 12. Examiner argues that rerouting a package to a recipient based on a set of rules falls within at least the business relations sub-grouping of commercial interactions, as a shipper delivering a package to a user is a business relation between a shipper and user. The way the shipper routes, or re-routes, the package to get it to the user is reciting how the shipper executes/maintains the business relationship with the user. Further, as the list of sub-groups is inclusive, additional commercial activities in addition to the specific commercial interactions enumerated in the grouping can still fall under the “commercial and legal interactions” sub-group. This is also the case in claim 1, as re-routing a delivery to a recipient based on a set of rules is a narrower commercial interaction of the more broad commercial interaction of delivering items to a recipient. Therefore, claim 1 recites a judicial exception.
Third, Applicant argues on pages 16-19 that claim 1 of the present invention is similar to Example 42 of the 2019 PEG examples, and thus is eligible because it integrates the recited judicial exception of claim 1 into a practical application. Examiner respectfully disagrees. Example 42 is directed towards enabling the real-time communication between multiples parties that use non-standardized formatting. The Example integrates the method into a practical application because the additional elements recite a specific improvement over prior art computing systems. Applicant identifies the “responsive to identifying that the anticipated position of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery: generating a map that displays a current position of the package, the anticipated position of the package, and the anticipated location of the recipient, outputting the map together with an indication of the future time at a display of the device disposed with the recipient, and automatically changing the shipping route to the anticipated location of the recipient” limitation as the limitation that is analogous to Example 42. However, “responsive to identifying that the anticipated position of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery: displays a current position of the package, the anticipated position of the package, and the anticipated location of the recipient, outputting an indication of the future time and changing the shipping route to the anticipated location of the recipient” falls under the abstract idea of claim 1. As discussed above, re-routing a package falls within the “commercial interactions” of the sub-group “commercial and legal interactions”. As currently amended, “changing the shipping route” is broad enough to include instructing a dispatcher to talk to a delivery driver to give them new a route for the item they are delivering, which does not introduce any additional elements into the claim. Further, the change being “automatic” is broad to the point where it amounts to no more than mere instructions to apply the judicial exception using generic computer components. As there is no detail given as to the structure of the computer components being used to “automatically” change the route, the claim includes a generic computer changing the route. Applicant’s arguments about identifying an anticipated location of a recipient using both calendar data associated with the recipient and geolocation data of a device disposed with the recipient providing a specific improvement over prior art systems are similarly unpersuasive. Specifically, calendar data associated with the recipient is broad enough to include the determining the date is a weekday and determining the recipient is anticipated to be at work. Determining an anticipated location of the recipient using geolocation location data of a device disposed with the recipient is recited a high level of generality such that it amounts to no more than mere instructions to apply the judicial exception using generic computer components. Therefore, the additional elements argued by Applicant as being analogous to Example 42 does not provide a specific improvement over prior art computing systems. 
Regarding the map that is generated showing position data of the package and the recipient along with the future time, the map is merely applying an abstract idea (plotting the various pieces of location data) using a computer (the device disposed with the recipient) as a tool. Specifically, no detail is recited in the claims regarding how the map is displayed or how it impacts the functioning of the claimed invention as a whole. Indeed, the shipping route is automatically changed in response in response to identifying the anticipated location of the package will be within a threshold distance of the anticipated location of the recipient at the future time, without any claimed impact of the map on the change of the route. The map generation, therefore, cannot integrate the claimed invention into a practical application, as the generated map is merely an abstract idea output by generic computing components.  Further, as stated in MPEP 2106.04(d) I., limitations that include “instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” do not integrate the recited judicial exception into a practical application. Therefore, claim 1 is directed to a judicial exception.
Fourth, Applicant argues on pages 19-20 that claim 1 is eligible at Step 2B because it includes an inventive concept. Examiner respectfully disagrees. The cited portion of claim 1 on page 20 falls under the judicial exception recited by claim 1, except for generating and outputting a map on a display of the device disposed with the recipient and the changing of the route being done “automatically”. The other additional element of claim 1 is the method being “computer-implemented”. As discussed in greater detail below, even evaluated as a whole these additional elements amount to no more than mere instructions to apply an exception using generic computer components. As established above, mere instruction to apply an exception does not prevent a claim from being directed towards a judicial exception, and likewise MPEP 2106.05(f) states that mere instructions to apply an exception also cannot provide inventive concept. In addition, prior art has been applied for claim 1 as amended, rendering the argument moot that there is inventive concept because prior art has not been applied. However, even in cases where a novel/non-obvious judicial exception exists, “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions” (MPEP 2106.04 I.). Therefore, claim 1 is not patent eligible. 
Similar analysis and response to arguments regarding the 35 U.S.C. 101 rejection of claim 1 apply to independent claims 8 and 15. Because independent claims 1, 8 and 15 are not patent eligible as discussed above, the argument that claims 2-6, 9-13 and 16-19 are patent eligible by virtue of their dependence on an eligible independent claim is unpersuasive.
Applicant’s arguments on pages 21-22 with respect to the 35 U.S.C. 103 rejections of claims 1-6, 8-13, 15-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, as will be shown below in greater detail, Barbush et al. (U.S. Pre-Grant Publication No. 2015/0154559, hereafter known as Barbush) teaches the limitations of generating and outputting to a recipient device display a map with current and anticipated positions of a package together with an indication of the future time responsive to identifying that the anticipated location of the package will be within a threshold distance from the anticipated location of the recipient at the future time. Koch et al. (U.S. Pre-Grant Publication No. 2017/0147976, hereafter known as Koch) teaches the map displaying an anticipated location of the recipient.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6, 8-13, 15-19 and 22-24 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the limitation “generating a map that displays a current position of the package, the anticipated position of the package, and the anticipated location of the recipient”. As claimed, the generated map requires both the current and anticipated positions of the package as well as the anticipated location of the recipient. However, [0050] of Applicant’s specification recites “A second display region 324 displays a map illustrating a current or anticipated package location 330” (emphasis added), and Fig. 3 itself shows one location 330 that can either be the current or the anticipated location. Because Applicant’s disclosure only has support for one location or the other, the disclosure would not convey to one of ordinary skill in the art that at the time of filing Applicant contemplated and/or had possession of a version of the claimed invention with both the current and anticipated locations of the package displayed on the same generated map. Therefore, claim 1 does not satisfy the written description requirement.
Claims 2-6 and 22-23 are rejected by virtue of their dependence on claim 1.
Independent claims 8 and 15 are rejected for similar reasoning as claim 1. Claims 9-13 and 24 are rejected by virtue of their dependence on claim 8. Claims 16-19 are rejected by virtue of their dependence on claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-13, 15-19 and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite monitoring a package and recipient, determining whether to reroute a package in transit and rerouting the package. 
As an initial matter, the claims are evaluated at Step 1 of the eligibility analysis. Claim 1 and its dependents are directed to the statutory category of method claims. Claim 8 and its dependents are directed to the statutory category of a system. Claim 15 and its dependents fall under the category of a manufacture/product. Therefore, every claim falls into at least one statutory category. Therefore, analysis proceeds to step 2A Prong 1. 
Claim 1 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. A method for dynamically rerouting a package during shipment, the method comprising: receiving a shipping route for shipping a package to a recipient; identifying, based on the recipient, one or more rules specifying that the package must be delivered in person to the recipient and describing how to reroute the package to the recipient during shipment; monitoring physical conditions of the package during shipment and determining an anticipated position of the package at a future time during shipment based on the physical conditions of the package; during shipment of the package, identifying an anticipated location of the recipient at the future time using both calendar data associated with the recipient and geolocation data of the recipient; and responsive to identifying that the anticipated position of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery: generating a display [of] a current position of the package, the anticipated position of the package, and the anticipated location of the recipient, outputting an indication of the future time, and changing the shipping route to the anticipated location of the recipient all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the method being “computer-implemented”, a device disposed with the recipient, a map, a display and the changing of the shipping route being done “automatically”. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the method being “computer-implemented”, a device disposed with the recipient, a map, a display and the changing of the shipping route being done “automatically” amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-3 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 4 further limit the abstract idea of claim 3 without adding any new additional elements. Therefore, by the analysis of claim 3 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 5-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Dynamically reroute a package during shipment by performing operations comprising: receiving a shipping route for shipping a package to a recipient; identifying, based on the recipient, one or more rules specifying that the package must be delivered in person to the recipient and describing how to reroute the package to the recipient during shipment; monitoring physical conditions of the package during shipment and determining an anticipated position of the package at a future time during shipment based on the physical conditions of the package; during shipment of the package, identifying an anticipated location of the recipient at the future time using both calendar data associated with the recipient and geolocation data of the recipient; and responsive to identifying that the anticipated location of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery: generating a display [of] a current position of the package, the anticipated position of the package, and the anticipated location of the recipient, outputting an indication of the future time, and changing the shipping route to the anticipated location of the recipient all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, one or more memory devices having computer-readable instructions, a device disposed with the recipient, a map, a display and the change to the shipping route being done “automatically”. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, one or more memory devices having computer-readable instructions, a device disposed with the recipient, a map, a display and the change to the shipping route being done “automatically” amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 9-10 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 11 further limit the abstract idea of claim 10 without adding any new additional elements. Therefore, by the analysis of claim 10 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 12-13 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 recites the concept of rerouting a package in transit based on a set of rules which is a certain method of organizing human activity including managing commercial interactions. Dynamically reroute a package during shipment by performing operations comprising: receiving a shipping route for shipping a package to a recipient; identifying, based on the recipient, one or more rules specifying that the package must be delivered in person to the recipient and describing how to reroute the package to the recipient during shipment; monitoring physical conditions of the package during shipment and determining an anticipated position of the package at a future time during shipment based on the physical conditions of the package; during shipment of the package, identifying an anticipated location of the recipient at the future time using both calendar data associated with the recipient and geolocation data of the recipient; and responsive to identifying that the anticipated location of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery: generating a display[s] of a current position of the package, the anticipated position of the package, and the anticipated location of the recipient; outputting an indication of the future time; and changing the shipping route to the anticipated location of the recipient all, as a whole fall under the category of managing commercial interactions. The claims fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more processors, one or more computer storage media having computer executable instructions stored thereon, a device disposed with the recipient, a map, a display and the changing the sipping route being done “automatically”. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more processors, one or more computer storage media having computer executable instructions stored thereon, a device disposed with the recipient, a map, a display and the changing the sipping route being done “automatically” amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limit the abstract idea of claim 16 without adding any new additional elements. Therefore, by the analysis of claim 16 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 18-19 further limit the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 22-23 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 24 further limit the abstract idea of claim 8 without adding any new additional elements. Therefore, by the analysis of claim 8 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (U.S. Pre-Grant Publication No. 2021/0272049, hereafter known as Gillen ‘049) in view of Barbush et al. (U.S. Pre-Grant Publication No. 2015/0154559, hereafter known as Barbush), Koch et al. (U.S. Pre-Grant Publication No. 2017/0147976, hereafter known as Koch) and Gillen et al. (U.S. Pre-Grant Publication No. 2014/0180959, hereafter known as Gillen ‘959).
Regarding claim 1, Gillen ‘049 teaches:
A computer-implemented method for dynamically rerouting a package during shipment (see Fig. 21 and [0108]-[0117] for overall method)
the method comprising: receiving a shipping route for shipping a package to a recipient (see [0109] "At step 2104, an item/shipment for which the customer is the consignee/intended recipient is loaded into a delivery vehicle 100 to be delivered to an address associated with the customer" and [0110] "At step 2106, item/shipment location information/data is received....In various embodiments, the item/shipment location information/data may indicate...the expected current physical location of the item/shipment (e.g., based on location of a delivery vehicle 100 on which the item/shipment was loaded and/or the like)" shipping route of the item (expected current location) received based on the delivery vehicle)
identifying, based on the recipient, one or more rules specifying that the package must be delivered in person to the recipient and describing how to reroute the package to the recipient during shipment (see [0061] “as part of the enrollment/registration process, a customer (e.g., a customer operating a customer computing entity 110) may be requested to provide information/data…The geographic information/data may also include one or more physical addresses or locations associated with the customer (e.g., street address, city, state, postal code, and/or country)” and [0072] “historical delivery information/data may include information/data regarding the theft of or damage to items left by the carrier at addresses within specific geographic areas without first obtaining a signature. Using this historical delivery information/data, the carrier may identify non-driver release areas in which personnel are not generally permitted to leave an item/shipment 103 without first obtaining a signature” for determining delivery must be in person based on recipient address. See [0107] “a customer may be out running errands and may not be at his or her home to receive an item. Thus, if, for example, an in-person signature is needed for delivery of the item, the item may not be able to be delivered during the delivery attempt” and [0109] "Starting at step 2102, the customer registers and/or is registered as describes above. During the registration process, and/or at a later point in time, the customer selects to receive and/or is enrolled to receive mobile delivery location-based alerts" and [0108] “a mobile delivery may occur when a customer who is a consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard” for rules specifying how to re-route the package to the recipient during shipment)
monitoring physical conditions of the package during shipment (see [0110] "At step 2106, item/shipment location information/data is received. For example, the carrier computing entity 105 may receive item/shipment location information/data. In various embodiments, the item/shipment location information/data may indicate the current physical location of the item/shipment and/or the expected current physical location of the item/shipment (e.g., based on location of a delivery vehicle 100 on which the item/shipment was loaded and/or the like)" monitoring current location of package;)
during shipment of the package, identifying an  (see [0111]"At step 2108, consignee location information/data is received. For example, the carrier computing entity 105 may receive consignee location information/data. For example, the consignee location information/data may indicate the current physical location of the customer who is the consignee and/or intended recipient for the item/shipment. In various embodiments, the consignee location information/data may be determined and/or provided by the customer computing entity 110" and [0113] “the consignee location information/data may be received from the customer's mobile phone” Step 2108 occurs after package is loaded on the truck in step 2104, so package is in shipment when current recipient location is acquired)
and responsive to identifying that the  location of the recipient  (see [0114] "If, at step 2110, it is determined that the parameters for providing the location-based alert are satisfied based on the item/shipment location information/data, consignee location information/data and/or additional consignee location information/data, then a mobile delivery location-based alert may be generated and provided at step 2112" triggering an alert to the customer. Also see [0115] "the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like" changing delivery location to the mobile delivery location and alerting driver)
As discussed above, Gillen ‘049 teaches using the current recipient location to re-route the item being shipped. Also as discussed above, Gillen ‘049 teaches the re-routing being done prior to the time of delivery. Gillen ‘049 further teaches a notification to the customer device including a map to guide the customer to the item in [0087]. However, Gillen ‘049 does not explicitly teach identifying anticipated recipient locations for the re-route, generating and outputting to a recipient device display a map with current and anticipated positions of a package, and an anticipated location of the recipient, together with an indication of the future time responsive to identifying that the anticipated location of the package will be within a threshold distance from the anticipated location of the recipient at the future time, and changing the shipping route to the anticipated location of the recipient. However, Barbush teaches:
and determining an anticipated position of the package at a future time during shipment based on the physical conditions of the package (see [068] “the consignee may be granted access to the location data once the mobile asset 140, mobile station 105, and/or item computing device location data is within an estimated time threshold from the dynamic delivery location (e.g., 30 minutes, 1 hour, 2 hours, etc.) This may be determined based on the estimated times in the dispatch plan or updated times based on the progress made with respect to the dispatch plan” anticipating package will be at a dynamic delivery location at a future time based on current progress along a dispatch plan)
during shipment of the package, identifying an anticipated location of the recipient at the future time using  (see [0062] “These preferences may include a primary delivery address and one or more secondary delivery addresses. In some cases, the profile may associate certain addresses for delivery of items on certain days/times and deliveries to other addresses on other days/times” identifying an anticipated location of the recipient based on calendar indicating dates/times for primary and secondary delivery locations)
responsive to identifying that the anticipated position of the package will be within a threshold distance from the anticipated location of the recipient at the future time during shipment and prior to the anticipated time of delivery (see [0062] “the carrier system 100 may identify dynamic delivery locations that are within a predetermined distance threshold from the primary and/or secondary addresses provided in the consignee's profile. In some embodiments, the carrier system 100 may identify dynamic delivery locations that are within a predetermined time threshold from the estimated delivery time for primary and/or secondary addresses provided in the consignee's profile” determining that the package will be at a dynamic delivery location prior to delivery and within a threshold distance of the anticipated location of the recipient. See [0068] “the consignee may be granted access to the location data once the mobile asset 140, mobile station 105, and/or item computing device location data is within an estimated time threshold from the dynamic delivery location (e.g., 30 minutes, 1 hour, 2 hours, etc.)” responsive to the determination that the package will be at a dynamic delivery location within a threshold distance of an anticipated location of the recipient within a certain amount of time, allowing access to location info)
generating a map that displays a current position of the package, the anticipated position of the package,  (see [0069] “the carrier server 100 may send the consignee a notification when the access trigger event occurs…The notification may include a hyperlink to a webpage providing the location information. In various embodiments, the location information may be overlaid onto a digital map…the current location of the mobile asset 140, mobile station 105, and/or item computing device 160 is identified on the map and this indication may move as the location information is updated” and [0070] “The digital map may include an indication showing the current location of the mobile asset 140, mobile station 105, item computing device and/or the location of the dynamic delivery location” current position of package, anticipated location of package at dynamic delivery location shown on map) 
outputting the map together with an indication of the future time at a display of the device disposed with the recipient (see [0070] “The digital map may optionally include a time-to-arrival indicator showing the estimated time until the mobile asset 140 arrives at the dynamic delivery location. The time-to-arrival indicator can be in the form of numbers showing the estimated time until arrival, or it can be in the form of symbols showing the estimated time until arrival” for indication of the future time. See [0045] for customer computing device with an interface for displaying information from carrier system)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Barbush with Gillen ‘049. As Barbush states in [0066] “The carrier system 100 may provide temporary access to this location data such that the consignee will know when the mobile asset 140 is approaching/arriving at the dynamic delivery location”. Therefore, by combining the map and indication of arrival at the dynamic delivery location of Barbush and Gillen ‘049, the combined system allows for customer/recipient visibility of the approaching delivery so that they are prepared to accept the package. 
As discussed above, Barbush teaches a map containing current and future location of the package, but the combination of Gillen ‘049 and Barbush still does not teach the map containing an anticipated location of the recipient. The combination of Gillen ‘049 and Barbush also teaches the recipient traveling to meet the delivery vehicle as opposed to the delivery route to the anticipated location of the recipient. However, Koch teaches:
generating a map that displays  (see [0041] “The networked coordinator 250 may be configured to determine…a geographical location of the delivery recipient 220…the determination may include using a location prediction engine, as will be discussed later, that creates an aggregated map view based on where an opt-in delivery recipient is likely to be and when, for example, a…future location” and Fig. 7)
It would have been obvious to one of ordinary skill in the art at the time of filing to include displaying the anticipated location of the recipient of a map as taught by Koch in the combination of Gillen ‘049 and Barbush, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Gillen ‘049, Barbush and Koch still does not teach that the delivery route is changed to the anticipated location of the recipient. However, Gillen ‘959 teaches:
during shipment of the package, identifying an anticipated location of the recipient at the future time using both calendar data associated with the recipient and geolocation data of a device disposed with the recipient (see [0076] "In various embodiments, the one or more carrier servers 104 may access various sources of data for use in predicting the location of the customer for use in suggesting a delivery location" for anticipated location of recipient and [0076] "One source of the data may be a calendar initiated during registration and maintained by the one or more carrier servers. With this calendar, the customer may indicate normal locations for the customers during certain time periods (e.g., working hours, days, weeks, months, years)...Other sources of data may include mobile device GPS locations")
and automatically changing the shipping route to the anticipated location of the recipient (see [0071] “the one or more carrier servers may also use various algorithms to predict the location of a customer and offer these locations as possible alternative delivery locations” and [0073] “once the alternative delivery location is selected by the customer (e.g., via the web portal or return message) at Block 550, the carrier will schedule the final delivery of the items via the Mobile Delivery service”)
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush and Koch would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush and Koch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dynamic delivery locations being locations where the user is anticipated to be located. Further, applying dynamic delivery locations being locations where the user is anticipated to be located to the combination of Gillen ‘049, Barbush and Koch would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more convenient delivery for recipients. Specifically, as opposed to the recipient needing to travel to the dynamic delivery location in Barbush, the new combination allows the recipient to receive a package without having to make a special trip to the dynamic delivery location.
Regarding claim 2, the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein automatically changing the shipping route to the specifies the  (see [0115] "the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
As discussed above regarding claim 1, Gillen ‘049 teaches automatically changing the shipping route to the current location of the recipient. However, also as discussed above regarding claim 1, Gillen ‘959 teaches in [0071] and [0073] automatically changing the shipping route to the anticipated location of the recipient.
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dynamic delivery locations being locations where the user is anticipated to be located. Further, applying dynamic delivery locations being locations where the user is anticipated to be located to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more convenient delivery for recipients. Specifically, as opposed to the recipient needing to travel to the dynamic delivery location in Barbush, the new combination allows the recipient to receive a package without having to make a special trip to the dynamic delivery location.
Regarding claim 3, the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein automatically changing the shipping route to the  (see [0114] "a mobile delivery location-based alert may be generated and/or provided by the carrier computing entity 105. For example, the customer computing entity 110 may receive and/or display the mobile delivery location-based alert...the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The mobile delivery location-based alert may further provide the customer with a mechanism to request or reject the mobile delivery...In various embodiments, the customer may be asked to suggest a mobile delivery location" also see Fig. 22)
receiving a message from the recipient accepting the changing the shipping route to the  (see [0114] "If the customer provides input (e.g., via the user interface of the customer computing entity 110) selecting the yes button 2160 within a predetermined time period (e.g., within 3 minutes of when the alert was provided) or before leaving a predetermined geographic area (e.g., before the customer drives past the Buckhead Center Shopping Center), the delivery vehicle driver and/or other carrier personnel may be informed (e.g., via the user computing entity 115) that the mobile delivery of the item/shipment has been requested")
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the  (see [0115] "As noted, if input provided by the customer (e.g., via the customer computing entity 110) is received within the predetermined time period and/or while the customer is still within the predetermined geographic area, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115), at steps 2114 and 2116. For example, the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
As discussed above regarding claim 1, Gillen ‘049 teaches automatically changing the shipping route to the current location of the recipient. However, also as discussed above regarding claim 1, Gillen ‘959 teaches in [0071] and [0073] automatically changing the shipping route to the anticipated location of the recipient.
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dynamic delivery locations being locations where the user is anticipated to be located. Further, applying dynamic delivery locations being locations where the user is anticipated to be located to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more convenient delivery for recipients. Specifically, as opposed to the recipient needing to travel to the dynamic delivery location in Barbush, the new combination allows the recipient to receive a package without having to make a special trip to the dynamic delivery location.
Regarding claim 5, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 1 above. The combination of Gillen ‘049, Barbush and Koch does not explicitly teach the shipping route specifying an anticipated handoff of the package to an intermediary shipper. However, Gillen ‘959 teaches:
wherein the shipping route specifies an anticipated handoff of the package to an intermediary shipper (see [0073] “The carrier service provider could then use navigation techniques, social network information including information about the customer and/or the customer's vehicle (which may be part of a vehicle social network) to locate the dynamic location of the customer…the item may be delivered to a different delivery vehicle determined by the carrier that is already schedule to deliver near the dynamic location”)
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delivery routes that contain a handoff to another carrier. Further, applying delivery routes that contain a handoff to another carrier to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient delivery of packages to recipients. Specifically, by including a handoff to another carrier as part of a shipping route, packages can be delivered by carriers that are already schedule to go nearby to the delivery location. Thus, the amount of distance a carrier needs to go out of their scheduled way to deliver an item to a recipient is reduced.
Regarding claim 6, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 further teaches:
wherein the one or more rules further include a rule that specifies a change to the shipping route based on a current physical proximity of the package to the recipient during shipment (see [0109] "Starting at step 2102, the customer registers and/or is registered as describes above. During the registration process, and/or at a later point in time, the customer selects to receive and/or is enrolled to receive mobile delivery location-based alerts" and [0103] “At step 2010, it is determined if the parameters for providing the location-based alert are satisfied. For example, a carrier computing entity 105 may determine if the parameters for providing the location-based alert are satisfied. For example, if parameters for providing the location-based alert may be that the consignee location information/data indicates that the customer has entered and/or is located within a geofenced area about the item, within a predetermined radius of the item, within a predetermined proximity of the item, and/or the like” shipping route changed in steps 2114-2118 based on rule being satisfied while package is in shipment)
Regarding claim 8, Gillen ‘049 teaches:
A system for shipping an item (see Figs. 1 and 3 as well as [0021] "FIG. 1 provides an illustration of a system that can be used in conjunction with various embodiments of the present invention. As shown in FIG. 1, the system may include...one or more carrier computing entities 105" and [0036] "FIG. 3 provides a schematic of a carrier computing entity 105 according to one embodiment of the present invention")
the system comprises: one or more processors (see [0038] "As shown in FIG. 3, in one embodiment, the carrier computing entity 105 may include or be in communication with one or more processing elements 305 (also referred to as processors, processing circuitry, and/or similar terms used herein interchangeably) that communicate with other elements within the carrier computing entity 105 via a bus")
and one or more memory devices in communication with the one or more processors, the memory devices having computer-readable instructions stored thereon that, when executed by the processors, cause the processors to dynamically reroute a package during shipment by performing operations (see [0040] "the carrier computing entity 105 may further include or be in communication with volatile media (also referred to as volatile storage, memory, memory storage, memory circuitry and/or similar terms used herein interchangeably). In one embodiment, the volatile storage or memory may also include one or more volatile storage or memory media 315...the volatile storage or memory media may be used to store at least portions of the databases, database instances, database management system entities, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like being executed by, for example, the processing element 305. Thus, the databases, database instances, database management system entities, data, applications, programs, program modules, scripts, source code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like may be used to control certain aspects of the operation of the carrier computing entity 105 with the assistance of the processing element 305 and operating system")
Regarding the remaining limitations of claim 8, please the rejection of claim 1 above.
Regarding claim 9, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 8 above. Gillen ‘049 further teaches:
the operations further comprising: sending a notification message to the recipient describing the physical conditions of the package during shipment (see [0114] "the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The mobile delivery location-based alert may further provide the customer with a mechanism to request or reject the mobile delivery" and Fig. 22 "Your item is located in a delivery vehicle at the Buckethead Point shopping center" describing current location (physical conditions) of the package)
Regarding claim 10, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 8 above. Gillen ‘049 further teaches:
wherein automatically changing the shipping route to the  (see [0114] "In various embodiments, the customer may be asked to suggest a mobile delivery location. If the customer provides input (e.g., via the user interface of the customer computing entity 110) selecting the yes button 2160 within a predetermined time period (e.g., within 3 minutes of when the alert was provided) or before leaving a predetermined geographic area (e.g., before the customer drives past the Buckhead Center Shopping Center), the delivery vehicle driver and/or other carrier personnel may be informed (e.g., via the user computing entity 115) that the mobile delivery of the item/shipment has been requested")
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the  (see [0115] "As noted, if input provided by the customer (e.g., via the customer computing entity 110) is received within the predetermined time period and/or while the customer is still within the predetermined geographic area, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115), at steps 2114 and 2116. For example, the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like")
As discussed above regarding claim 8, Gillen ‘049 teaches automatically changing the shipping route to the current location of the recipient. However, also as discussed above regarding claim 8, Gillen ‘959 teaches in [0071] and [0073] automatically changing the shipping route to the anticipated location of the recipient.
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dynamic delivery locations being locations where the user is anticipated to be located. Further, applying dynamic delivery locations being locations where the user is anticipated to be located to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more convenient delivery for recipients. Specifically, as opposed to the recipient needing to travel to the dynamic delivery location in Barbush, the new combination allows the recipient to receive a package without having to make a special trip to the dynamic delivery location.
Regarding claim 12, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 8 above. For the limitations introduced in claim 12, please see the rejection of claim 5 above.
Regarding claim 13, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 8 above. For the limitations introduced in claim 13, please see the rejection of claim 6 above.
Regarding claim 15, Gillen ‘049 teaches:
One or more computer storage media having computer executable instructions stored thereon which, when executed by one or more processors, cause the one or more processors to dynamically reroute a package during shipment by performing operations (see [0016] “Embodiments of the present invention may be implemented in various ways, including as computer program products that comprise articles of manufacture. A computer program product may include a non-transitory computer-readable storage medium storing applications, programs, program modules, scripts, source code, program code, object code, byte code, compiled code, interpreted code, machine code, executable instructions, and/or the like (also referred to herein as executable instructions, instructions for execution, computer program products, program code, and/or similar terms used herein interchangeably). Such non-transitory computer-readable storage media include all computer-readable media (including volatile and non-volatile media)”)
Regarding the remaining limitations of claim 15, please see the rejection of claim 1 above.
Regarding claim 16, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 15 above. Gillen ‘049 further teaches:
wherein automatically changing the shipping route to the  (see [0114] "a mobile delivery location-based alert may be generated and/or provided by the carrier computing entity 105. For example, the customer computing entity 110 may receive and/or display the mobile delivery location-based alert...the mobile delivery location-based alert may indicate to the customer that the item/shipment is located nearby and provide a proposed location for the mobile delivery (e.g., the providing of the item/shipment to the customer). The mobile delivery location-based alert may further provide the customer with a mechanism to request or reject the mobile delivery...In various embodiments, the customer may be asked to suggest a mobile delivery location" also see Fig. 22)
receiving a message from the recipient accepting the changing the shipping route to the  (see [0114] "If the customer provides input (e.g., via the user interface of the customer computing entity 110) selecting the yes button 2160 within a predetermined time period (e.g., within 3 minutes of when the alert was provided) or before leaving a predetermined geographic area (e.g., before the customer drives past the Buckhead Center Shopping Center), the delivery vehicle driver and/or other carrier personnel may be informed (e.g., via the user computing entity 115) that the mobile delivery of the item/shipment has been requested")
and responsive to receiving the message from the recipient, sending a rerouting instruction to reroute the package to the  (see [0115] "As noted, if input provided by the customer (e.g., via the customer computing entity 110) is received within the predetermined time period and/or while the customer is still within the predetermined geographic area, a notification is provided to the delivery vehicle driver and/or other carrier personnel (e.g., via a user computing entity 115), at steps 2114 and 2116. For example, the carrier computing entity 105 may receive an indication that the customer would like to receive mobile delivery of the item. In response thereto, the carrier computing entity 105 may generate and/or provide a notification providing the delivery vehicle driver and/or other carrier personnel with the information required to perform the mobile delivery. For example, the notification may include a tracking number and/or other identifying information/data for the item, information/data identifying the customer, the mobile delivery location, and/or the like") 
As discussed above regarding claim 16, Gillen ‘049 teaches automatically changing the shipping route to the current location of the recipient. However, also as discussed above regarding claim 16, Gillen ‘959 teaches in [0071] and [0073] automatically changing the shipping route to the anticipated location of the recipient.
One of ordinary skill in the art would have recognized that applying the known technique of Gillen ‘959 to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen ‘959 to the teaching of the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate dynamic delivery locations being locations where the user is anticipated to be located. Further, applying dynamic delivery locations being locations where the user is anticipated to be located to the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more convenient delivery for recipients. Specifically, as opposed to the recipient needing to travel to the dynamic delivery location in Barbush, the new combination allows the recipient to receive a package without having to make a special trip to the dynamic delivery location.
Regarding claim 18, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 15 above. For the limitations introduced in claim 18, please see the rejection of claim 5 above.
Regarding claim 19, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 15 above. For the limitations introduced in claim 19, please see the rejection of claim 6 above.
Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Barbush, Koch, Gillen ‘959 and Bodenhamer (U.S. Pre-Grant Publication No. 2014/0379603, hereafter known as Bodenhamer).
Regarding claim 4, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 3 above. However, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 does not explicitly teach that, responsive to receiving a message selecting the special delivery option, the recipient is charged a fee for the special delivery option. However, Bodenhamer teaches:
responsive to receiving the message from the recipient, charging the recipient a fee (see [0054] "In some implementations, a user may wish to re-route the shipping of a package…Where rerouting creates additional costs, the control servers 180 may bill the recipient user 358 at the time of the reroute request")
One of ordinary skill in the art would have recognized that applying the known technique of Bodenhamer to the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bodenhamer to the teaching of the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such charging the recipient upon receiving a message from the recipient. Further, applying charging the recipient upon receiving a message from the recipient to the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined system to recoup any additional costs incurred by the re-route location proposed either by the user or the system (see Gillen ‘049 [0114]), thereby allowing the combined system to achieve the flexibility goals of Gillen ‘049 [0002] without sacrificing economic performance.
Regarding claim 11, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 10 above. For the limitations introduced in claim 11, please see the rejection of claim 4 above.
Regarding claim 17, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 16 above. For the limitations introduced in claim 17, please see the rejection of claim 4 above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Barbush, Koch, Gillen ‘959 and Benjamin et al. (U.S. Pre-Grant Publication No. 2016/0260059, hereafter known as Benjamin).
Regarding claim 22, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 does not explicitly teach the physical condition of the package indicating a time at which the package has been above a threshold temperature. However, Benjamin teaches:
wherein the physical conditions of the package indicate a time at which the package has been above a threshold temperature (see [0089] “The portable monitoring device may transmit data (e.g., location data, sensor data, etc.) to a remote server configured to track the location and/or other characteristics of the vehicle and/or cargo” and [0093] "The portable monitoring device may include a temperature sensor configured to sense the current temperature, and the temperature data may be used to generate a warning or alert that the current temperature level may be hazardous to the goods. In various embodiments, different levels of alerts may be generated based on the temperature level (e.g., a first value which causes a first warning to be generated and a second critical value that causes a higher priority warning to be generated), the amount of time spent above a threshold temperature level" alerts based on how long the package has been above threshold temperature as well as monitoring the current location of the package)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Benjamin with the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959. As Benjamin states in [0088], “The portable monitoring devices may be used to monitor cargo (e.g., goods, which may include any type of item, such as perishable or high-value goods) being transported in the transport vehicle. The portable monitoring devices may provide alerting services based on the condition of the goods or the status of the trip or transport vehicle”. By incorporating the temperature monitoring of Benjamin into the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959, the new combination provides additional monitoring features to accommodate the transportation of perishable goods in addition to the generic goods that are transported by the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Barbush, Koch, Gillen ‘959 and Winkle et al. (U.S. Pre-Grant Publication No. 2019/0034863, hereafter known as Winkle).
Regarding claim 23, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 1 above. Gillen ‘049 does not explicitly teach the physical condition of the package indicating a time at which the package has been above a threshold humidity. However, Winkle teaches:
wherein the physical conditions of the package indicate a time at which the package has been above a threshold humidity (see [0031] “The position sensor 130 may be any device that permits position measurement, either absolute or relative. The position sensor provides information regarding the physical location of the device 100, allowing the control circuit 120 to determine whether the pallet or container itself is in the appropriate position. In some embodiments, the position sensor 130 is a GPS or DGPS device configured to provide satellite-based geolocation information” physical conditions monitored include package location and [0036] "The humidity sensor 180 may be of any known type, and may be positioned and configured to detect the humidity of the environment surrounding the pallet container, or the humidity at a specific on or within the pallet or container. In some embodiments, the control circuit 120 may cause the display 110 to cause an alert if the detected humidity level is above and/or below a designated acceptable range at any point. In some embodiments, the display may only show an alert if the detected humidity is outside of the designated acceptable range for a designated period of time" monitoring humidity relative to a threshold and determining how long the humidity has been above the threshold)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Winkle with the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959. As Winkle states in [0017], “the pallet may include a humidity sensor for use in determining whether the level of moisture in the atmosphere near the pallet has the potential to damage facilitating the growth of mold”. By incorporating the humidity monitoring of Winkle into the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959, the new combination provides additional monitoring features to accommodate the transportation of goods that are sensitive to mold in addition to the generic goods that are transported by the combination of Gillen ‘049, Barbush, Koch and Gillen ‘959.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘049 in view of Barbush, Koch, Gillen ‘959 and Jacobs et al. (U.S. Pre-Grant Publication No. 2019/0006037, hereafter known as Jacobs).
Regarding claim 24, the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 teaches all of the limitations of claim 8 above. Gillen ‘049 does not explicitly teach the physical condition of the package indicating a time at which the package has been above a threshold temperature. However, Jacobs teaches:
wherein the physical conditions of the package indicate a time at which the package has been above a threshold temperature and a time at which the package has been above a threshold humidity (see [0055] “The container 120 and/or the tracking device 130 may include one or more sensors. In one embodiment, one of the sensors is a temperature sensor for monitoring a temperature of an environment in which the filled prescription is held. In one embodiment, one of the sensors is a humidity sensor for detecting a level of humidity in the environment. The tracking device 130 may be programmed to store a specified temperature range and/or humidity range in which the medication in the container 120 should be stored. The tracking device 130 may be configured to store a log of temperature and/or humidity data, which the tracking device 130 can report to the prescription management system 110…The tracking device 130 may transmit the alert if one or more sensors detects a temperature and/or humidity level outside of the corresponding specified range for the medication for a certain amount of time” detecting a time during which the package is above temperature/humidity threshold (high/out-of-range) and reporting it. Also see [0031] for the packages being shipped)
One of ordinary skill in the art would have recognized that applying the known technique of Jacobs to the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Jacobs to the teaching of the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sensors monitoring the temperature and humidity of the package. Further, applying sensors monitoring the temperature and humidity of the package to the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959 would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the combined system to transport items, like the prescription medication of Jacobs, that are sensitive to heat and humidity instead of merely generic items shipped in the combination of Gillen ‘049, Barbush, Koch, and Gillen ‘959.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haken (U.S. Pre-Grant Publication No. 2003/0125963) teaches determining a rendezvous point along a recipient’s route and carrier’s route
Woulfe et al. (U.S. Pre-Grant Publication No. 2019/0043001) teaches determining a rendezvous point to deliver an order along a customer’s route
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625